Opinion issued November 30, 2006














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-0858-CR
____________

MOHMOUND PARSI, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court 
Harris County, Texas
Trial Court Cause No. 1063574



 
MEMORANDUM  OPINION
           On November 3, 2006, appellant  filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).